Filed 2/26/16 P. v. Dison CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E064827

v.                                                                       (Super.Ct.No. FSB14308)

DONALD RAY DISON,                                                        OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Steve Malone,

Judge. Affirmed.

         Stephen M. Hinkle, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
         Defendant Donald Ray Dison appeals from an order denying his petition to reduce

his robbery conviction to a misdemeanor pursuant to Penal Code section 1170.18.1 We

affirm the order.


                                     PROCEDURAL BACKGROUND

         On April 17, 1997, the People filed a felony complaint charging defendant with

robbery (§ 211) and alleging defendant personally used a handgun and a sawed-off

shotgun. (§ 12022.5, subd. (a).) On July 1, 1997, defendant pled guilty to count one and

admitted the gun enhancement. On July 29, 1997, the trial court sentenced him as agreed

to a total of seven years in prison – the middle term of three years for the robbery plus a

consecutive lower term of four years for the gun enhancement.

         On November 4, 2014, voters enacted Proposition 47, and it went into effect the

next day. (Cal. Const., art. II, § 10, subd. (a).) “Proposition 47 makes certain drug- and

theft-related offenses misdemeanors, unless the offenses were committed by certain

ineligible defendants. These offenses had previously been designated as either felonies

or wobblers (crimes that can be punished as either felonies or misdemeanors).” (People

v. Rivera (2015) 233 Cal. App. 4th 1085, 1091.) “Proposition 47 also created a new

resentencing provision: section 1170.18. Under section 1170.18, a person ‘currently

serving’ a felony sentence for an offense that is now a misdemeanor under Proposition




         1   All further statutory references will be to the Penal Code, unless otherwise
noted.


                                                2
47, may petition for a recall of that sentence and request resentencing in accordance with

the statutes that were added or amended by Proposition 47.” (Id. at p. 1092.)

       On August 14, 2015, defendant filed a petition for resentencing pursuant to section

1170.18. At a hearing on October 26, 2015, the court determined that defendant’s charge

did not qualify for relief under Proposition 47 and denied the petition.

       This appeal followed.

                                       DISCUSSION

       Upon defendant’s request, this court appointed counsel to represent him. Counsel

has filed a brief under the authority of People v. Wende (1979) 25 Cal. 3d 436 and Anders

v. California (1967) 386 U.S. 738, setting forth a statement of the case and one potential

arguable issue: whether the court erred in denying defendant’s petition for resentencing

under Proposition 47. Counsel has also requested this court to undertake a review of the

entire record.

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

conducted an independent review of the record and find no arguable issues.




                                             3
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                               RAMIREZ
                                                         P. J.


We concur:

McKINSTER
                       J.

MILLER
                       J.




                                      4